UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): March 15 , 2016 MONOLITHIC POWER SYSTEMS, INC. (Exact name of Registrant as specified in its charter) Delaware 000-51026 77-0466789 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification Number) 79 Great Oaks Boulevard, San Jose, CA 95119 (Address of principal executive offices) (Zip Code) (408) 826-0600 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On March 15, 2016, Monolithic Power Systems, Inc. issued a press release announcing the quarterly cash dividend for the first quarter of 2016. A copy of the press release is attached hereto as Exhibit 99.1. Item9.01 Financial Statements and Exhibits. (d) Exhibits. Exhibit Description Press release issued on March 15, 2016, announcing the quarterly cash dividend for the first quarter of 2016. Index to Exhibits Exhibit Description Press release issued on March 15, 2016, announcing the quarterly cash dividend for the first quarter of 2016. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: March 15, 2016 By: /s/Meera Rao Meera Rao Chief Financial Officer
